FILED
                              NOT FOR PUBLICATION                            JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ENRIQUE ALBERTO GARCIA,                           No. 09-70093

               Petitioner,                        Agency No. A023-545-189

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Enrique Alberto Garcia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

government’s appeal from an immigration judge’s (“IJ”) decision granting his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for relief under the Nicaraguan Adjustment and Central American

Relief Act of 1997 (“NACARA”). We dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to review the agency’s discretionary denial of relief

under NACARA. See NACARA, Pub.L. No. 105-100, § 203(b); see also 8 U.S.C.

§ 1252(a)(2)(B).

      Contrary to Garcia’s contention, the BIA acted within its regulatory

authority in reviewing the IJ’s factual findings for clear error. See 8 C.F.R.

§ 1003.1(d)(3)(i).

      Garcia’s remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                     09-70093